Citation Nr: 0810455	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-29 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for a right upper 
arm/shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from November 1961 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision in which 
the RO denied service connection for a right upper arm 
condition.  The veteran filed a notice of disagreement (NOD) 
in February 2004, and the RO issued a statement of the case 
(SOC) in August 2005.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
August 2005.

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the San Antonio 
satellite office of the RO; a transcript of that hearing is 
of record.  During the hearing,  the veteran submitted a 
written statement indicating that, although his March 2003 
claim form characterized the claimed disability as an upper 
arm condition, he had intended to claim service connection 
for a right shoulder disability.  Hence, the Board has 
recharacterized the matter on appeal as reflected on the 
title page.  Moreover, given the bases for the Board's 
disposition of this matter, as discussed below, the veteran 
is not prejudiced by the Board's expansion of the matter on 
appeal in this regard.  

In June 2007, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, or 
additional development.  After completing the requested 
action, the AMC continued the denial of the claim ( as 
reflected in a September 2007 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no medical or other persuasive evidence that the 
veteran has or has had a disability of the right upper arm or 
shoulder at any time pertinent to this claim; and, , even 
assuming the existence of a current disability, there is no 
competent evidence of a nexus between such disability and 
service.


CONCLUSION OF LAW

The criteria for service connection for a right upper 
arm/shoulder disability are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, April 2003 and June 2007 letters provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for a right upper arm/shoulder disability, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The June 
2007 letter also informed the veteran how disability ratings 
and effective dates are assigned and the type of evidence 
that impacts those determinations.  After issuance of each 
letter, and opportunity for the veteran to respond, the 
September 2007 SSOC reflects readjudication of the claim.  
Hence, while some notice was provided to the veteran after 
the May 2003 initial adjudication of the claim, the veteran 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records and post-service private 
medical records.  Also of record and considered in connection 
with the appeal is the transcript of the veteran's Board 
hearing as well as various written statements provided by the 
veteran and by his representative, on his behalf.

The Board notes that, during the August 2006 Board hearing, 
the veteran indicated that Dr. Salinas of the Greenway Well 
Med Center had diagnosed him with a disability of the right 
shoulder, specifically, bursitis (Hearing transcript, p. 6).  
The veteran's representative requested that the records 
containing this diagnosis be obtained, and that "if there is 
a diagnosis actually in there of a right shoulder disability, 
then [the RO should] request that an examination be done" 
(p. 8).  While some records from the Well Med Center had 
already been associated with the claims file, the Board's 
June 2007 remand specifically directed that the AMC request 
authorization from the veteran to request these additional 
records, and the AMC did so in its June 2007 letter.  That 
letter was sent to the address provided by the veteran in his 
March 2003 claim, the veteran did not indicate that his 
address had changed, and the letter was not returned as 
undeliverable.  However, the veteran did not provide the 
requested authorization or otherwise respond to the letter.  
Although, as noted by the veteran's representative, the Well 
Med Center appears to be under contract with VA to treat 
veterans referred to it from VA, it is nevertheless a private 
facility, and records of the veteran's treatment there could 
only be obtained with the veteran's authorization, which the 
veteran had previously given for records from the period 
January to April 2003.

Thus, as the veteran did not provide the requested 
authorization to release these records, the AMC was not 
required to take additional action to comply with the duty to 
assist.  See 38 C.F.R. § 3.159(c)(1)(i), (ii) (2007) 
(claimant must cooperate fully with VA's reasonable efforts 
to obtain relevant records from non-Federal agency or 
department custodians, including authorizing release of 
existing records).  See also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not always a one-way 
street").  Moreover, the representative's request for a VA 
examination was contingent on receiving evidence containing a 
diagnosis of a disability; thus, without these records, there 
is no basis for granting this request.  See also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (requiring, among other things, evidence of a current 
disability to warrant a VA examination).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
service connection for right upper arm/shoulder disability 
are not met.

Initially, the Board notes that there is no medical evidence 
of record establishing that the  veteran has a current right 
upper arm/shoulder disability.  Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2007).  
Thus, evidence of current disability is a fundamental 
requirement for a grant of service connection.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. 
West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997)).  In McClain, the Court held that the 
requirement of the existence of a current disability is 
satisfied when a veteran has a disability at the time he 
files his claim for service connection or during the pendency 
of that claim, even if the disability resolves prior to 
adjudication of the claim.  Id. at 321.  Here, however, there 
is no medical evidence that the veteran had a disability of 
the right upper arm or shoulder at the time he filed his 
March 2003 claim for service connection or during the 
pendency of this claim.

The only post-service medical evidence consists of January to 
March 2003 records from the Well Med Center.  Those records 
do not contain a diagnosis of any right upper arm or shoulder 
disability.  Thus, there is no competent evidence of a 
current right upper arm or shoulder disability, to include at 
any time from the filing of the veteran's March 2003 claim.  
In his written statements and August 2006 Board hearing 
testimony, the veteran has indicated that he has suffered 
right upper and shoulder pain since he injured his right 
shoulder during basic training in service, and that Dr. 
Salinas recently diagnosed him with a right shoulder 
disability, specifically bursitis (Hearing transcript, p. 6).  
As noted above, the AMC requested the veteran's authorization 
for the release of the records that he claimed could contain 
Dr. Salinas' diagnosis, but the veteran did not provide the 
requested authorization.  
The absence of medical evidence of a current disability is 
not necessarily fatal to the veteran's claim, because, under 
certain circumstances, "competent lay evidence can be 
sufficient in and of itself" to establish the elements of 
service connection, including evidence of current disability.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007), 
quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed Cir. 
2006).  However, considering the veteran's testimony and 
written statements in this case, the Board finds that such 
does not provide competent, persuasive evidence of a current 
disability in this case.

In Jandreau, the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Id. at 1377.

None of the Jandreau criteria for establishing an element of 
service connection by lay evidence have been met here.  The 
veteran is not competent to identify bursitis or any other 
disability of the right upper arm or shoulder, which would 
require medical expertise to diagnose.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In any event, the veteran's testimony 
indicates only that he has suffered and continues to suffer 
from right upper arm and shoulder pain.  While the veteran is 
competent to so testify, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), dismissed in part vacated in part 
on other grounds sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1362 (Fed. Cir. 2001).  Nor has the veteran 
described symptoms that support a later diagnosis by a 
medical professional.  

In addition, while the veteran has reported a contemporaneous 
medical diagnosis, i.e., the claimed recent diagnosis of 
bursitis by Dr. Salinas, the veteran's assertion of what a 
doctor allegedly told him does not, in and of itself, 
constitute competent, persuasive evidence of the required 
nexus.  See Robinette v. Brown, 8 Vet App. 69, 77 (1995).  
The Board also points out that the veteran's assertion  in 
this regard appears to be contradicted by the evidence of 
record.  Specifically, the Well Med Center treatment records 
include three "problem lists," and the right upper arm or 
shoulder are not mentioned on any of these lists.  Moreover, 
the January 2003 physical examination report indicated that 
the veteran had "no current complaints," and no 
abnormalities were noted on examination, while the March 2003 
physical examination report specifically referred to 
examination of the extremities, which showed only trace edema 
in both lower extremities and did not indicate any 
abnormality of the upper extremities.  Thus, the competent 
medical evidence reflects that there was no complaint 
regarding, or disability of, the veteran's right upper arm or 
extremity, in contrast to the veteran's testimony that he has 
consistently complained of and experienced right upper and 
shoulder pain, on and off, since service.  As such,  the 
Board finds that the veteran's lay testimony does not provide 
competent, persuasive evidence of a current right upper arm 
or shoulder disability.

The Board further notes that, even if, based on the veteran's 
testimony and assertions, the Board were to assume, arguendo, 
that the veteran does have a current disability of the right 
upper arm or shoulder, the claim for service connection would 
still have to be denied in the absence of competent, 
probative evidence relating any such disability  to service.  
During his  Board hearing, the veteran indicated that he 
first sought treatment for his right upper arm and shoulder 
pain in 2005 (apparently meaning 2003), many years after 
service, and that a right shoulder disability was diagnosed 
at this time (Hearing transcript, pp. 5-6).  The Board points 
out that passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In addition, the veteran testified that he 
injured his right arm, lost use of it, and underwent right 
shoulder injections during basic training at Fort Carson in 
1961 (Hearing transcript, pp. 3-4).  However, the 1961 
notations from Fort Carson in the service medical records do 
not contain any evidence of complaint, treatment, or 
diagnosis regarding a right arm or shoulder disability, and 
the only notations regarding the veteran's shoulders are 1962 
notations regarding left shoulder bursitis and a July 1963 
notation regarding muscle spasm of an unidentified shoulder.  
Significantly, the September 1963 separation examination 
report indicates that the upper extremities were normal, and 
the veteran indicated on the September 1963 report of medical 
history that he did not have and had never had a painful or 
"trick" shoulder or elbow.  Thus, it follows that any right 
shoulder symptomatology in service appears to have  resolved 
without residual disability.

Moreover, as noted, the record does not contain any medical 
opinion even suggesting a nexus between any current right 
upper arm or shoulder disability and service, and the only 
medical opinion to which the veteran and his representative 
have alluded (which pertains only to the diagnosis of a 
current disability) could not be sought due to the veteran's 
failure to provide the requested authorization for the 
release of records from the identified physician and his 
private medical facility.  In short, even assuming a current 
disability, there is no competent, persuasive evidence to 
support a nexus between any such disability and service.

In adjudicating this claim, the Board has considered the 
veteran's testimony that he has a current disability of the 
right upper arm or shoulder that is related to service.  
However, medical matters such as the etiology of a disability 
are within the province of trained medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As a 
layperson, the veteran is not shown to possess appropriate 
medical training and expertise to competently render a 
probative (i.e., persuasive) opinion on a medical matter-to 
include the etiology of any current disability of the right 
upper arm or shoulder.  See Bostain v. West, 11 Vet. App. at 
127.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(a layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, any lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for a right upper arm/shoulder disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a right upper arm/shoulder disability 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


